    Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 1 of 7



Daniel J. Kramer*                         John Morrison
Sara E. Hershman*                         MORRISON, SHERWOOD,
PAUL, WEISS, RIFKIND,                       WILSON & DEOLA, PLLP
 WHARTON & GARRISON LLP                   401 N. Last Chance Gulch St.
1285 Avenue of the Americas               Helena, MT 59601
New York, NY 10019-6064                   Phone: 406-442-3261
Phone: 212-373-3000                       Fax: 406-443-7294
Fax: 212-757-3990                         john@mswdlaw.com
Email: dkramer@paulweiss.com              Counsel for Plaintiff Tanya Gersh
       shershman@paulweiss.com
Counsel for Plaintiff Tanya Gersh

Beth Littrell*
SOUTHERN POVERTY LAW
CENTER
P.O. Box 1287
Decatur, GA 30030
Phone: 404-221-5876
Fax: 404-221-5857
Email: beth.littrell@splcenter.org
Counsel for Plaintiff Tanya Gersh

*Admitted pro hac vice


                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                        MISSOULA DIVISION


TANYA GERSH,
                                             Case No. 9:17-cv-00050-DLC-KLD

                             Plaintiff,
                    v.
                                             PLAINTIFF’S MOTION TO
ANDREW ANGLIN,                               COMPEL DEFENDANT TO
                                             RESPOND TO PLAINTIFF’S
                                             POST-JUDGMENT DISCOVERY
                             Defendant.      REQUESTS
     Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 2 of 7




              Comes now Plaintiff Tanya Gersh, through counsel, pursuant to Rules

26, 33, 34, and 37 of the Federal Rules of Civil Procedure, and moves this honorable

Court to compel Defendant Andrew Anglin to immediately and completely without

further objection or delay respond to two sets of Plaintiff’s post-judgment discovery

requests: (i) Plaintiff’s Second Set of Interrogatories, and (ii) Plaintiff’s Second

Requests for Production of Documents. Plaintiff also moves the Court to sanction

Defendant pursuant to Rule 37(b) for his continued lack of cooperation with

discovery. Plaintiff’s counsel hereby certifies that counsel has attempted through

meet and confer efforts to obtain responsive answers to the requests without Court

intervention as detailed below and in the brief in support of the motion. As grounds

for the motion, Plaintiff submits herewith the accompanying memorandum brief and

exhibits, and sets them forth as follows:

              1.    This is the third time that Plaintiff has had to move to compel

Defendant to comply with discovery requests in this action.

              2.    In December 2018, prior to entry of judgment against

Defendant, Plaintiff moved to compel Defendant to respond to Requests for

Production.

              3.    On January 18, 2019, this Court granted in part and denied in

part Plaintiff’s first Motion to Compel, giving Defendant 30 days to respond to

Plaintiff’s Requests for Production.

                                            2
     Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 3 of 7



             4.    In its Order granting Plaintiff’s first motion to compel, the

Court stated: “If Gersh ultimately obtains judgment for punitive, damages, she may

seek additional discovery as necessary for the purpose of enforcing that judgment.”

             5.    After several more months of discovery disputes, delay, and

court-ordered meet-and-confers, on March 29, 2019, Plaintiff again moved to

compel Defendant to produce responsive documents. Defendant never

acknowledged or responded this motion and produced no documents.

             6.    On April 30, 2019, Defendant failed to appear for his properly

noticed deposition. He ceased participating in the litigation and failed to appear at

any of the subsequent hearings before this Court.

             7.    On August 8, 2019, this Court entered a default judgment

against Defendant, in the amount of $4,042,438 in compensatory damages and

$10,000,000 in punitive damages.

             8.    To date, Defendant has not paid any amount of the judgment or

demonstrated any intent to do so.

             9.    On September 3, 2020 and September 4, 2020, Plaintiff served

post-judgment discovery requests, Plaintiff’s Second Set of Interrogatories and

Requests for Production of Documents, on Defendant at all of his known addresses

and email addresses (“Discovery Requests”). Three sets of the mailed Discovery

Requests and one set of the emailed Discovery Requests were returned as



                                          3
     Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 4 of 7



undeliverable, and one set of the mailed Discovery Requests was refused, but the

remaining sets—two by mail and three by email—were delivered at the following

addresses: 6827 N. High Street, Suite 121, Worthington, OH 43081; 364 West

Lane Avenue, Apartment 117, Columbus, OH 43201;

dailystormer.net@superprivacyservice.com; andrewanglin84@gmail.com;

totalfascism@gmail.com.

             10.   Plaintiff’s post-judgment Discovery Requests are targeted to

obtain information necessary for the purpose of enforcing Plaintiff’s judgment for

compensatory and punitive damages.

             11.   Despite Plaintiff’s good faith attempts to obtain information on

Anglin’s assets, Anglin’s complete lack of respect for and cooperation with the

judicial process have made these attempts fruitless, and Plaintiff is now forced to

seek court intervention in the matter.

             12.   In accordance with Montana Local Rule 26.3(c), Plaintiff’s

counsel made a good faith attempt to resolve this discovery dispute out of court.

On November 30, 2020, counsel for Plaintiff sent a letter to Anglin, to all his

known mail and email addresses, requesting that Anglin meet and confer with

Plaintiff concerning post-judgment discovery on his assets. Anglin neither

responded nor proposed a date and time to meet and confer to resolve these issues.




                                          4
       Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 5 of 7



             13.   This motion is supported by an accompanying memorandum of

law.

             For the foregoing reasons, Plaintiff requests the Court compel

Defendant to immediately and completely respond to Plaintiff’s Second Set of

Interrogatories and Second Requests for Production in their entirety. Plaintiff also

moves this Court to impose sanctions pursuant to Rule 37(b), to the extent this Court

deems just and proper. In particular, in accordance with the sanctions allowable

under Rule 37(b)(2), Plaintiff asks that this Court order Anglin to pay the reasonable

expenses, including attorney’s fees and costs, caused by Anglin’s failure to comply

with the Court’s discovery orders and incurred in connection with bringing this

motion. Pursuant to Rule 37(b)(2)(A)(vii), Anglin’s failure to comply with a

discovery order may also constitute grounds for the Court to hold Anglin in

contempt.




                                          5
    Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 6 of 7



DATED December 11, 2020

                                  PAUL, WEISS, RIFKIND,
                                   WHARTON & GARRISON LLP

                                  BY:
                                  /s/Daniel J. Kramer
                                  Daniel J. Kramer*
                                  Sara E. Hershman*
                                  1285 Avenue of the Americas
                                  New York, NY 10019-6064
                                  Phone: 212-373-3000
                                  Fax: 212-757-3990
                                  Email: dkramer@paulweiss.com
                                          shershman@paulweiss.com
                                  Counsel for Plaintiff Tanya Gersh

                                  John Morrison
                                  MORRISON, SHERWOOD,
                                   WILSON & DEOLA, PLLP
                                  401 N. Last Chance Gulch St.
                                  Helena, MT 59601
                                  Phone: 406-442-3261
                                  Fax: 406-443-7294
                                  john@mswdlaw.com
                                  Counsel for Plaintiff Tanya Gersh

                                  Beth Littrell*
                                  SOUTHERN POVERTY LAW CENTER
                                  P.O. Box 1287
                                  Decatur, GA 30030
                                  Phone: 404-221-5876
                                  Fax: 404-221-5857
                                  Email: beth.littrell@splcenter.org
                                  Counsel for Plaintiff Tanya Gersh

                                  *Admitted pro hac vice




                                    6
     Case 9:17-cv-00050-DLC-KLD Document 228 Filed 12/11/20 Page 7 of 7



                          CERTIFICATE OF SERVICE
             I hereby certify that on this date the foregoing document was filed

through the Court’s CM/ECF filing system, and by virtue of this filing notice will

be sent electronically to all counsel of record. I further certify that on this date the

foregoing document was served upon Defendant Andrew Anglin via Fed-Ex at all

his known mailing addresses.

DATED:       December 11, 2020

                                        /s/Daniel J. Kramer
                                        Attorney for Plaintiff Tanya Gersh
                                        on behalf of all Attorneys for Plaintiff




                                           7
